PER CURIAM.
IT IS ORDERED that the Petition for Consent Discipline be accepted and that respondent, Patrick N. Dooley, Louisiana Bar Roll number 19552, be and he hereby is suspended from the practice of law in Louisiana for a period of one year and one day.1 .
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

. We observe that there is an apparent discrepancy between respondent's statement in his brief of November 20, 2002, in which he states he did not participate in the proceedings because of his “paralyzing depression,” and the joint stipulation of facts of May 5, 2003, in which respondent asserts he was not "paralyzingly depressed” at the time of his earlier proceedings, and instead made a “voluntary, conscious decision not to participate” in order to expedite the proceedings. If and when respondent files an application for reinstatement, we instruct the ODC to investigate this matter further and report to this court on whether respondent’s seemingly inconsistent statements rose to the level of an intentional misrepresentation.